Trippe, Judge.
This case comes within and is controlled by the decision in Jones & O’Dowd vs. Russell, 44 Georgia, 460. It is true that the party in that case was an auctioneer in the city of Augusta, and had given bond and security as such. But the judgment was not put on the ground that he was an officer, and that the claim was one against him for defalcation as an officer. Goods had been committed to him to sell and pay the proceeds to the owner, and it was held that his certificate of discharge in bankruptcy did not discharge him from his liability for the default of non-payment of the money received by him whilst acting in a fiduciary capacity. The facts in this case are very much like that, except the one of being an auctioneer. As already stated, the decision was not put on that ground. We are aware of the conflicting decisions that have been made on this point under the bankrupt act of 1867: 46 California, 547; 104 Mass., 245; 6 Blatchf., 292; and also of the rulings under the act of 1841; 7 Metcalf, 328; 7 Ala., 335; 2 How., 208, but we see no sufficient authority to justify the overruling of Jones & O’Dowd vs. Russell.
Judgment reversed.